         Case 4:19-cv-07477-PJH Document 30 Filed 03/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES



Date: March 4, 2020 (Time: 18 minutes)       JUDGE: Phyllis J. Hamilton

Case No:19-cv-07477-PJH
Case Name: Albert's Organics, Inc. v. Holzman et al


Attorney(s) for Plaintiff:      Dan Forman
Attorney(s) for Defendant:      Stephen Henry for Holzman, Akagaki, and Laffer
                                Crystal Gaudette for Terrafresh

Deputy Clerk: Kelly Collins           Court Reporter: Raynee Mercado

                                  PROCEEDINGS

      Motion to Dismiss Complaint Hearing – Held. The Court takes the matter under
submission.




Order to be prepared by: [] Pl [] Def [X] Court

Notes:

cc: chambers
